DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring arranged below the intelligent adjustable supporting module” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implying phrases (e.g. "Disclosed..." "Further discloses...").  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: "thrity" is not understood, but may be 'thirty' (the reference number) and should likely be cancelled from the disclosure as "30" is immediately provided after 'through holes' in paragraph 0059.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  "there are a plurality of the intelligent adjustable supporting modules the through holes have a number same" should probably read as "there are a plurality of the intelligent adjustable supporting modules.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “through a connection buckle” and “and a connection buckle” are recited in the same claim. There is confusing antecedent basis and scope for the second ‘a connection buckle’, as ‘a connection buckle’ has already been introduced. For the purposes of examination, the limitation “and a connection buckle” is construed to read as “and the connection buckle”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haibo (CN Pat. No. CN204931031U) in view of Quanzhong (CN Pat. No. CN107997472A).
Regarding claim 1, Haibo discloses (FIG. 2) an intelligent adjustable supporting module comprising an induction spring (8; FIG. 2) an outer ring spring (6; FIG. 2) and a sensor (4; FIG. 2), the induction spring is sleeved inside the outer ring spring (as illustrated in FIG. 2), the induction spring is connected with the sensor at a bottom portion (as illustrated in FIG. 2), there is no contact between the outer ring spring and the sensor (as illustrated in FIG. 2, there is no contact between the outer ring spring and the sensor), and at least one outer ring spring is provided (As illustrated in FIG. 1).
However, Haibo does not explicitly disclose wherein the induction spring is slightly higher than the outer ring spring.
Regardless, Quanzhong teaches (FIGS. 1 and 3) a spring assembly wherein an induction spring (22; FIG. 1/3) is slightly higher than the outer ring spring (21/23; FIGS. 1/3), and the induction spring is sleeved inside the outer ring spring (As illustrated in FIGS. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated by substitution the taller/higher induction springs (and the coupling limiting blocks thereof) of Quanzhong (as illustrated in FIGS. 1 and 3, alongside FIG. 4’s limiting blocks) into the springs of Haibo (as illustrated in FIG. 2). Where the results would have been predictable and would continue to function as intended, as the function of Haibo’s induction spring is to limit the compression of the overall spring assembly, while Quanzhong facilitates a similar function of limiting the compression of the overall spring assembly as the first spring of contact. Where advantageously “Since the elastic member includes an outer spring and an inner spring provided in the outer spring, the height of the inner spring is higher than that of the outer spring…. This combination of soft and hard springs allows the mattress to withstand a certain degree of strength, even if The deformation does not affect the deformation of the side part, and the mattress is prevented from being too soft or too hard to give the user a bad sleep quality”.
Regarding claim 2, Haibo in view of Quanzhong discloses (Quanzhong: FIG. 4) the intelligent adjustable supporting module of claim 1, wherein the intelligent adjustable supporting module further comprises a first limiting block (Quanzhong: inner limiting block ring 5; FIG. 4) arranged at the bottom portion of the induction spring, and a second limiting block (Quanzhong: median or outer limiting block ring 5; FIG. 4) arranged at a bottom portion of the outer ring spring- wherein the first and second limiting blocks are configured for avoiding the induction spring and the outer ring spring from moving in a horizontal direction under an action of an external force (Quanzhong: as illustrated in FIG. 4).
Regarding claim 3, Haibo in view of Quanzhong discloses (Quanzhong: FIG. 1; Haibo: FIG. 2) the intelligent adjustable supporting module of claim 1, wherein the intelligent adjustable supporting module further comprises an induction plate which is arranged at a top portion of the induction spring in such a way that the outer ring spring and the induction spring are separated. As illustrated in Haibo (FIG. 2) there is a plate like structure located at the top of the induction plate (analogous with the conical body of Quanzhong, as illustrated in FIG. 1) that is arranged in such an arbitrary and broad way that the outer ring spring and the induction spring are separated.
Regarding claim 6, Haibo in view of Quanzhong discloses (Haibo: FIG. 2) the automatic adjustable bed comprising the intelligent adjustable supporting module of any one of claims l to 5, wherein the automatic adjustable bed further comprises a mattress (Haibo: 1) and a controller (Haibo: 3; FIG. 2) connected with the intelligent adjustable supporting module, and the intelligent adjustable supporting module is arranged in the mattress (Haibo: as illustrated in FIG. 2).
Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiboin view of Quanzhong in further view of Gross et al. (U.S. Pub. No. 20140208517); hereafter “Gross”.
Regarding claim 7, Haibo in view of Quanzhong discloses the automatic adjustable bed of claim 6.
However, Haibo does not explicitly disclose wherein the mattress is provided with through holes therein, there are a plurality of the intelligent adjustable supporting modules the through holes have a number as same as that of the intelligent adjustable supporting modules. each intelligent adjustable supporting module is arranged in a corresponding through hole, and the intelligent adjustable supporting modules have top portions flush with an upper surface of the mattress.
Regardless, Gross teaches (FIGS. 5) a mattress with a plurality of springs wherein “In one preferred embodiment the layer 30 may have a matrix of holes extending therethrough (not shown). In a particular embodiment, the holes are vertically aligned and extend from a top surface 34 of layer 30 to the bottom surface 36” [0037].
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the mattress with through holes as Gross provides (As illustrated in FIG. 5, clarified in [0037]. Where the results would have been predictable as both Gross and Haibo are concerned with bedding assemblies that may use springs (Gross: Abstract: “inner spring layer”). Where advantageously, the latex mattress of Gross surrounding and enveloping the springs would reduce the noise of springs in motion, and thereby improve the overall sleep experience of the user by muffling the sound therein.
Regarding claim 10, Haibo in view of Quanzhong and Gross discloses the automatic adjustable bed of claim 6 (and claim 7), wherein the mattress is selected from the group consisting of a sponge mattress, a latex mattress and a memory foam mattress, and there is a spring arranged below the intelligent adjustable supporting module (Gross: [0035]: “One type of a memory foam is a slow response latex foam”; as set forth in claim 7 prior).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiboin view of Quanzhong in further view of Luhao (U.S. Pub. No. 20180199728).
Regarding claim 8, Haibo in view of Quanzhang discloses (Haibo: FIG. 2; Quanzhang: FIG. 2) the automatic adjustable bed of claim 6, wherein there are a plurality of intelligent adjustable supporting modules (Haibo: as illustrated in FIG. 2; Quanzhang: as illustrated in FIG. 2), and the intelligent adjustable supporting modules are transversely and longitudinally arranged (as illustrated in Haibo/Quanzhang; FIG. 2), two adjacent intelligent adjustable supporting modules in a longitudinal direction are connected with each other and fixed together (through the basal attachments of Haibo/Quanzhang: as illustrated in FIG. 2) 
However, Haibo does not explicitly disclose wherein the connection and fixing together of two adjacent intelligent adjustable supporting modules is through a connection buckle, and four adjacent intelligent adjustable supporting modules in a transverse direction are connected through a connection ring and a connection buckle and the connection ring is externally tangent with an outer ring of the top portion of the outer ring spring.
Regardless, Luhao teaches (FIGS. 34A-34B) connecting springs through a connection buckle (fastener elements as illustrated in FIGS. 34A and 34B), and four adjacent intelligent adjustable supporting modules in a transverse direction are connected through a connection ring (annular ring as illustrated in FIG. 34A) and {the} connection buckle (as illustrated in FIGS. 34A-34B) and the connection ring is externally tangent with an outer ring of the top portion of the outer ring spring (As illustrated between FIGS. 34A and 34B).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the connection rings and connection buckles of Luhao (as illustrated in FIGS. 34A-34B) into the springs of Haibo. Where the results would have been predictable as both Haibo and Luhao are concerned with bedding assemblies with multiple springs therein. Where advantageously, the use of such connection rings and buckles would homogenize the behavior of the bed to act as a surface rather than a plurality of points, thereby catering to the sleep experience of the user.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiboin view of Quanzhong in further view of Luhao (U.S. Pub. No. 20180199728).
Regarding claim 9, Haibo in view of Quanzhong and Luhao discloses the automatic adjustable bed of claim 8, wherein the connection ring and the connection buckle are both made of {metal} (Luhao: “The spring cap… made of metal or plastic”; [0209]).
However, while Haibo (in view of Luhau) discloses the connection rings and buckles made of a metal materials, Haibo (in view of Luhau) does not disclose particularly wherein the material is explicitly stainless steel or glass fiber-reinforced plastic material.
Regardless, Haibo (in view of Luhau) discloses the claimed invention except for the connection rings and buckles being made of stainless steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the metal connection rings and buckles of Haibo (in view of Luhau) to be made of stainless steel, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where there is a lack of criticality as to the material choice applicant has claimed. Where the specification only states that the material should comprise stainless steel or glass fiber-reinforced plastic material without any benefit denoted to the material choice (paragraphs 0014, and 0045-0046). Where the results would have been predictable as Luhau already recognizes the use of steel in other parts of the invention (Luhau: “The springs 134 may be metal, e.g., steel” [0200]), where stainless steel is eminently known to be used in the art, particularly where moisture is prone to propagate (such as at the terminal ends of the springs as Haibo (and the combination thereof with Quanzhong and Luhau) avail. 
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Notably, there appears to be a high likelihood of impermissible hindsight bias to further modify the top portion of the spring assembly about the induction spring and interengaging elements with the outer ring spring while availing a mounting slot as well that engages the induction spring and a bevel edge thereof for mounting on one end of the induction spring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning arrangements of multiple springs bedding assemblies and chassis thereof, through holes and control configurations thereof with springs/actuation schemes thereunder, and materials of bedding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/8/2022